Matter of McQuillen (2020 NY Slip Op 07844)





Matter of Mcquillen


2020 NY Slip Op 07844


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 9, 2020.)


&em;

[*1]MATTER OF PAUL P. MCQUILLEN, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered denying application for reinstatement to the practice of law.